TATE, Justice.
This is a suit for declaratory judgment. The plaintiffs bring it as citizens, taxpayers, and legislators of Louisiana. By it, they also seek judicial review of a refusal of the defendant Louisiana State Bond Commission to consider and review the issuance of a $113 million bond issue by the Louisiana Stadium and Exposition District.
The trial court judgment ordered that the bonds must be sold by the defendant Commission pursuant to La.R.S. 39:1403. The present proceedings were consolidated with two companion suits: Abbott v. Parker, 259 La. 279, 249 So.2d 908 (rendered this same date); and Branton v. State Bond and Tax Board, 259 La. 313, 249 So.2d 920 (rendered this same date). The issues of this case and of the companion s'uits are discussed and decided in the Abbott decision.
*317For the reasons there assigned, we conclude that the defendant Commission correctly determined that La.R.S. 39:1401-06 is not applicable to bond issues of the Louisiana Stadium and Exposition District.

Decree:

We therefore reverse the judgment of the trial court and dismiss this suit. The plaintiffs-respondents are to pay the costs of these proceedings.
Reversed and rendered.